Exhibit 10.8

 



CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”), effective as of this 11th day of
February, 2016 (the “Effective Date”) is entered into by and between QPAGOS
Corporation (herein referred to as the “Consultant”) and Yogipay Corporation
(herein referred to as the “Company”).

 

RECITALS

 

WHEREAS, Company desires to engage the services of Consultant to consult, assist
with and advise the Company on certain strategic and tactical financial matters;

 

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereto covenant and agree as
follows:

 

1. Term. Company hereby agrees to retain the Consultant to act in a consulting
capacity to the Company, and the Consultant hereby agrees to provide services to
the Company commencing on the Effective Date and terminating 180 days thereafter
unless terminated pursuant to Section 8 of this Agreement.

 

2. Services. During the term of this Agreement, Consultant’s services shall
include, but will not necessarily be limited to, providing the following
services on behalf of and for the benefit of the Company:

 

2.1 Corporate Planning

 

a. Develop an in-depth familiarization with the Company’s business objectives,
proposed clinical trials and product development activities and bring to its
attention potential or actual opportunities which meet the Company’s business
objectives or logical extensions thereof.

 

b. Alert the Corporation to new or emerging high potential forms of production
and distribution which could either be acquired or developed internally.

 

c. Comment on the Corporation’s corporate development including such factors as
position in competitive environment, financial performances vs. competition,
strategies, operational viability, etc.

 

d. Identify prospective suitable acquisition partners for the Corporation,
perform appropriate diligence investigations with respect thereto, advise the
Corporation with respect to the desirability of pursuing such prospects, and
assist the Corporation in any negotiations which may ensue therefrom.

 

2.2 Business Strategies

 

a. Evaluate business strategies, assist the Company in its operational and
product development activities and recommend changes where appropriate.

 




 

 

 

b. Critically evaluate the Corporation’s performance in view of its corporate
planning and business objectives.

 

3. Allocation of Time and Energies. Consultant hereby promises to perform and
discharge faithfully the responsibilities which may be assigned to the
Consultant from time to time by the officers and duly authorized representatives
of the Company under this Agreement. Consultant shall diligently and thoroughly
provide the consulting services required hereunder. Although no specific
hours-per-day requirement will be required, Consultant and the Company agree
that Consultant will perform the duties set forth herein above in a diligent and
professional manner.

 

4. Remuneration. As full and complete compensation for services described in
this Agreement, the Company shall compensate Consultant as follows:

 

4.1 For undertaking this engagement and for other good and valuable
consideration, the Company agrees to cause to be delivered to the Consultant, as
a single one-time payment, Three Million (3,000,000) shares of the Company’s
restricted common stock. Consultant acknowledges that the shares issued to it
involve a high degree of risk and further acknowledges that it and each of its
equity owners, is an accredited investor (as defined under Rule 501 of the
Securities Act of 1933, as amended) and can bear the economic risk of receiving
the shares, which may include the total loss of, and each of its equity owners,
is an accredited investor (as defined under Rule 501 of the Securities Act of
1933, as amended) and compensation. Consultant is not an underwriter of, or
dealer in, the common stock of the Company, nor is Consultant participating,
pursuant to a contractual agreement or otherwise, in the distribution of the
Company’s common shares.

 

4.2 The Company shall be responsible for, and shall bear, all expenses directly
and necessarily incurred in connection with Consultant’s delivery of Services
described in Paragraph 2. All expenses shall be pre-approved in writing by the
Company.  

 

5. Secrets. The Consultant agrees that any trade secrets or any other like
information of value relating to the business of the Company or any of its
affiliates, or of any corporation or other legal entity in which the Company or
any of its affiliates has an ownership interest of more than twenty-five percent
(25%), including but not limited to, information relating to inventions,
disclosures, processes, systems, methods, formulae, patents, patent
applications, machinery, materials, research activities and plans, costs of
production, contract forms, prices volume of sales, promotional methods, list of
names or classes of customers, which it has heretofore acquired during its
engagement by the Company or any of its affiliates or which it may hereafter
acquire while delivering Services hereunder as the result of any disclosures to
it or any of its representatives or agents, or in any other way, shall be
regarded as held by the Consultant in a fiduciary capacity solely for the
benefit of the Company, its successors or assigns, and shall not at any time,
either during the term of this Agreement or thereafter, be disclosed, divulged,
furnished, or made accessible by the Consultant to anyone, or be otherwise used
by it or its representatives or agents except in the regular course of business
of the Company or its affiliates. This covenant shall survive the termination of
this Agreement.

 

6. Assignment. This Agreement may be assigned by the Company as part of the sale
of substantially all of its business, provided, however, that the purchaser
shall expressly assume all obligations of the Company under this Agreement.
Further, this Agreement may be assigned by the Company to an affiliate, provided
that any such affiliate shall expressly assume all obligations of the Company
under this Agreement, and provided further that the Company shall then fully
guarantee the performance of the Agreement by such affiliate. Consultant agrees
that if this Agreement is so assigned, all the terms and conditions of this
Agreement shall be between assignee and himself with the same force and effect
as if said Agreement had been made with such assignee in the first instance.
This Agreement shall not be assigned by the Consultant without the express
written consent of the Company.

 




 

 

 

7. Notices.

 

7.1 Any notices or other communications under this Agreement shall be in writing
and shall be deemed to have been given: when delivered personally against
receipt therefore; one day after being sent by Federal Express or similar
overnight delivery; or three day after being mailed by registered or certified
mail, postage prepaid, to a party hereto at the address set forth below, or to
such other address as such party shall give by notice hereunder to the other
party to this Agreement.

 

7.2 Any notice to the Company or to any assignee of the Company shall be
addressed as follows:

 

Yogipay Corporation

9855 Warren H. Abernathy Highway

Spartanburg, South Carolina 29301

Attention: Sarmad Harake

 

7.3 Any notice to Consultant shall be addressed as follows:

 

QPAGOS Corporation

1900 Glades Road, Suite 265

Boca Raton, FL 33431

Attention: Gaston Pereira

 

7.4 Either party may change the address to which notice to it is to be
addressed, by notice as provided herein.

 

8. Applicable Law. This Agreement shall be interpreted and enforced in
accordance with the laws of Delaware.

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

YOGIPAY CORPORATION

 



By:    /s/ Robert F. Skaff           

Name: Robert F. Skaff

Title: Chief Executive Officer

 

QPAGOS CORPORATION

 

 

By:      /s/ Gaston Pereira             

Name: Gaston Pereira

Title: Chief Executive Officer

 

 